Citation Nr: 1008290	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a low back disorder 
secondary to service-connected left knee degenerative joint 
disease.  

4.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected left knee 
degenerative joint disease.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).

The issue in regard to the initial evaluation of service-
connected left knee degenerative joint disease has previously 
come before the Board.  The Secretary and the Veteran (the 
parties) filed a joint motion for remand.  In August 2008, 
the Court vacated the Board's December 2007 decision 
pertaining to that issue.  The case has been returned to the 
Board for further appellate review.

The Board notes that the Veteran perfected an appeal in 
regard to the remaining issues on appeal in December 2007.  
Thus, the Board will herein address those issues.  

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PSD and the issue of entitlement to an initial 
evaluation in excess of 10 percent for left knee degenerative 
joint disease being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A hearing loss disability for VA compensation purposes is 
not shown.  

2.  A chronic low back disability is not shown.

3.  Right knee arthritis is not proximately due to or the 
result of service-connected left knee degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Disability due to a low back disorder is not attributable 
to service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).

3.  Disability due to right knee arthritis is not 
attributable to service-connected disease or injury.  38 
C.F.R. § 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The July 
2006, September 2006 and November 2007 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
adequate VA examinations in November 2006 and December 2006.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Hearing Loss

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also 
be granted for an organic disease of the nervous system when 
it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The April 2006 VA examination report notes the Veteran's 
hearing was normal.  The November 2006 VA examination report 
states that the Veteran's hearing was clinically normal, 
bilaterally, and discrimination was 94 percent correct on the 
right and 96 percent correct on the left.  The February 2009 
VA examination report notes that audiologic evaluation 
revealed no hearing problems, and no pathology was 
identified. 

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
hearing loss.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability in this 
case.  Rather, the Board must weigh and assess the competence 
and credibility of all of the evidence of record, to include 
the opinions to the contrary.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board notes that the Veteran is service connected for 
tinnitus in association with in-service noise exposure, and 
while normal hearing at separation does not preclude service 
connection, in this case, the competent evidence and 
probative evidence does not establish that the Veteran has a 
hearing loss disability for VA compensation purposes.  Absent 
a current disability, service connection is not warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Thus, the Board finds that service connection is not 
warranted for a bilateral hearing loss disability.

In this case, the Board has accorded more probative value to 
the VA opinions.  The claims file was reviewed and a 
rationale for the opinions was provided based on objective 
findings and reliable principles.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss disability and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

II.  Low Back & Right Knee 

Criteria & Analysis

In this case, the Veteran has limited his appeal in regard to 
the right knee and low back to secondary service connection.  
In the September 2006 claim, he asserted that he has a right 
knee and low back disorder as result of service-connected 
left knee degenerative joint disease.  Having reviewed the 
evidence, the Board finds that service connection is not 
warranted.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for the 
claimed disorders on appeal, the evidence must show that the 
Veteran's service-connected left knee disability either 
caused or aggravated the claimed right knee and low back 
disorders on appeal.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  A "pain alone" claim must fail when there is no 
sufficient showing that pain derives from an in-service 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Stated differently, a claim fails if 
there is an absence of disability or an absence of disease or 
injury.

On VA examination in December 2006, the spine was nontender 
to palpation, and no spasms and no step-offs were noted.  
Smooth symmetric range of motion was noted and there were no 
fixed deformities reported.  Forward flexion was from 0 to 
100 degrees without pain.  Extension was from 0 to 30 degrees 
without pain.  Left lateral flexion was from 0 to 30 degrees 
without pain.  Right lateral flexion was from 0 to 30 degrees 
without pain.  Left lateral rotation was from 0 to 30 degrees 
without pain and right lateral rotation was from 0 to 30 
degrees without pain.  Sensation was noted to be intact to 
light touch in all dermatomes.  Muscle strength was 5/5 with 
hip flexion, knee flexion and extension, ankle plantar 
flexion and dorsiflexion and foot eversion.  X-ray 
examination of the lumbar spine was noted to show well-
maintained disc height, well-aligned thoracolumbar spine, no 
spondylolisthesis, and no significant spondylosis.  In 
addition, the examiner stated that it was less than likely 
that a right knee disorder was due to or aggravated by the 
service-connected left-knee disability, noting only mild 
medial compartment changes and mild patellafemoral changes, 
findings noted to be quite common in individuals of the 
Veteran's age.  

In regard to the December 2007 assertion to the effect that 
the December 2006 VA opinion was based on an inaccurate 
statement as to the status of the literature addressing the 
issue of aggravation, with submission of a web article in 
October 2007, entitled, "Symptoms in the Opposite or 
Uninjured Leg," from the Workplace Safety and Insurance 
Appeals Tribunal site, the Board notes that the preface of 
the article notes that it is a medical discussion paper 
useful in those seeking general information and intended to 
provide a broad and general overview of the topic, was not 
peer-reviewed, and did not necessarily represent of the views 
of the Tribunal.  In addition, in the Summary and 
Conclusions, the following is stated:

There is no clear evidence to suggest that 
an injury to one lower extremity would 
have any significant impact on the 
opposite uninjured limb unless the injury 
resulted in major muscle or never damage 
causing partial or complete paralysis of 
the damaged leg, and/or shortening of the 
injured lower extremity resulting in a 
limb length discrepancy of more than four 
or five centimeters so that the 
individual's gait pattern has been altered 
to the extent that clinically there is an 
obvious lurching type gait (a significant 
limp).  In order for this type of gait to 
have impact on the opposite or uninjured 
leg, it is likely that the abnormal gait 
or limp would need to be present over an 
extended period of time - years.  A 
temporary abnormality in gait, e.g. a limp 
over a relatively short period of time of 
weeks or months is unlikely to have any 
effect on the opposite leg.  The use of a 
cast, cane, and crutches is also unlikely 
to have any major impact on the stress 
borne by the uninjured limb.  Increased 
body weight (obesity) does, however, have 
a detrimental effect on both lower 
extremities and magnifies all of the 
previously described risk factors.  

To the extent that the article has been submitted in support 
of the claims, the Board notes that the article does not 
pertain to the Veteran in this case.  Regardless, such does 
not establish a relationship between the Veteran's right knee 
arthritis or any low back disorder and the service-connected 
left knee degenerative joint disease.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

To the extent that the Veteran and his representative 
asserted in December 2007 that the VA examination is 
inadequate, the Veteran has presented no evidence that the 
examiner is incompetent or that the examination was not 
thorough or complete.  In addition, while it was asserted 
that the Veteran's complaints of back pain have been 
"ignored," the December 2006 VA report of examination notes 
that range of motion was painless in all planes, and that the 
Veteran performed 10 forward bends without difficulty and 
reported no increase in pain, fatigue or weakness.  The 
examiner specifically reported that the lumbar spine was 
normal, noting no objective findings.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the competent VA opinion.  The examiner reviewed the claims 
file and a rationale for the opinion was provided based on 
objective findings and reliable principles.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a right knee disorder 
and a back disorder secondary to the service-connected left 
knee degenerative joint disease and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a low back disorder secondary to 
service-connected left knee degenerative joint disease is 
denied.

Service connection for right knee arthritis secondary to 
service-connected left knee degenerative joint disease is 
denied.


REMAND

In the August 2008 Joint Motion for Remand, it was stated 
that the December 2006 VA examination did not address whether 
pain in the left knee caused additional disability.  The 
Board notes that the Court has held that VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board notes that the December 2006 VA 
examination report states, in pertinent part, as follows:

Examination of his bilateral knees shows 
range of motion from 0 to 130 degrees of 
flexion without pain.  He has no 
significant crepitance with the range of 
motion.  The knees are stable to varus and 
valgus stress bilaterally.  He does have a 
mild pseudovalgus laxity on the left.  He 
has a mild varus deformity on the left.  
His Lachman exam has a solid endpoint 
bilaterally.  The medial and lateral 
menisci are nonpainful.  He has a negative 
McMurray test and no pain with the 
palpation of the medial and lateral joint 
line of the bilateral knees.  The skin is 
warm, dry, and intact and there are no 
effusions noted.  No warmth is noted as 
well as no scars.  

I did address the DeLuca criteria by 
having him perform 10 deep knee bends.  He 
was able to perform 10 deep knee bends and 
had no limitations, but did report 
increasing pain.  Upon completion of the 
deep knee bends, he had no decrease in his 
range of motion.  He had no fatigue and 
again, pain is his primary limiting 
factor.  

In accordance with the Joint Motion for Remand, an opinion 
must be obtained as to whether left knee pain results in any 
additional functional impairment.  

In regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PSD, the Board notes that the Veteran 
was awarded a Purple Heart Medal and in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  This provision is intended to lighten the 
evidentiary burden of a veteran who claims a disease or 
injury was incurred in or aggravated by combat service.  38 
U.S.C.A. § 1154.  The Board notes that Section 1154(b) does 
not create a statutory presumption of current disability.  
Rather, it merely aids a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  A current disability must be 
shown. 

In that regard, the Board notes that the AOJ denied reopening 
the claim in the January 2007 rating decision noting no 
diagnosis of PSD on VA examination in 1997 or at any time 
during the appeal.  The Board further notes that the January 
2007 rating decision and the November 2007 statement of the 
case cite the incorrect standard regarding diagnosis of PSD.  
The regulatory standard of "clear diagnosis" was the standard 
in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) 
(1996).  The Veteran filed his claim in 2006.  The current 
regulation requires that a diagnosis of PSD conform to the 
criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV).  

In light of the above, the Board finds that further 
development is necessary.  Accordingly, the matters are 
REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to the service-
connected left knee degenerative joint 
disease.  The claims file should be made 
available for review in conjunction with 
the examination and the examiners 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished and the examination report 
should include full range of motion 
studies (utilizing a goniometer).  The AOJ 
should request that the examiner provide 
an opinion in regard to the degree of 
impairment due to the service-connected 
left knee disability, to include an 
opinion as to whether there is additional 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination, or recurrent subluxation 
or lateral instability, as well an opinion 
in regard to any impact the knee 
disability has on the Veteran's 
employability.  The AOJ should also 
request that, if the examiner identifies 
any increase in the degree of impairment 
during the appeal period, an opinion as to 
the date or dates of increase be provided, 
to the extent possible.  A complete 
rationale should accompany all opinions 
provided.

2.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any medical opinion obtained to 
ensure that the remand directives herein 
have been accomplished, and if the opinion 
is not adequate, the AOJ should take 
further action in that regard prior to 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued, which includes the 
current regulation in regard to a 
diagnosis of PSD, and the Veteran afforded 
a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


